Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “designed as” which is unclear and renders the claims indefinite. Specifically, it is unclear what thread type is required, as the term “designed as” only implies what the threads are intended to be. As such, the threads required by the claims cannot be determined. 
Claim 16 recites “the other side” which lacks antecedent basis in the claims. There is only “one side” previously claimed, and the number of sides, and which side is being referred to cannot be determined. 
Claim 16 recites “engages with interlock” which is unclear and renders the claim indefinite. Specifically, it is unclear if “interlock” is a component of the invention or a function of the deformable ring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 18-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (USPN 5,083,626) in view of Erikson et al. (USPN 6,131,478).
Abe discloses an actuator (Fig. 8, Fig. 10(a)/(b)) having a spindle drive (83) for a rear wheel steering system (see abstract), comprising: a spindle (82) with a spindle thread (see Fig. 8), a spindle nut (see Fig 10a/b, left element indicated with reference numeral 88) with a nut thread (see Fig. 10b), the spindle thread and the nut thread being designed as displacement threads, the spindle nut, which is drivable in a rotation direction (via motor 83), engaging with the axially displaceable spindle (by way of 
Abe does not specifically disclose that the at least one spring element being made of an elastomer (no material is specified by the disclosure of Abe).
Erikson discloses an elastomer spring element (50).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the spring element of Abe to be made of an elastomer, as the selection of a known material suitable of a given intended use is within the level of ordinary skill in the art. 

Allowable Subject Matter
Claims 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658